Name: Commission Regulation (EEC) No 2099/86 of 3 July 1986 correcting Regulation (EEC) No 2000/86 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  Europe
 Date Published: nan

 4. 7 . 86 Official Journal of the European Communities No L 180/23 COMMISSION REGULATION (EEC) No 2099/86 of 3 July 1986 correcting Regulation (EEC) No 2000/86 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten HAS ADOPTED THIS REGULATION : Article 1 The German, Dutch and Italian versions of Article 3 (3) of Regulation (EEC) No 606/86 amended, are replaced by the following : (3) Die GÃ ¼ltigkeitsdauer der EHM-Lizenzen ist auf das Ende des Monats nach dem Monat begrenzt, in dem die Lizenz beantragt wurde.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 84(3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM)('), and in particular Article 7(1 ) thereof, Whereas Commission Regulation (EEC) No 2000/86 (2) amends Commission Regulation (EEC) No 606/86 (3) ; Whereas a check has revealed that Article 1(3) of Regula ­ tion (EEC) No 2000/86 does not correspond to the measures submitted for opinion to the Management Committee ; whereas, therefore, the Regulation in ques ­ tion should be corrected in this respect and also with regard to applications already lodged but not yet dealt with in order to ensure equal treatment for all operators, 3 . De ARH-certificaten zijn geldig tot het einde van de maand volgende op die waarin het certificaat is aangevraagd.' 3 . La durata di validitÃ dei titoli MCS Ã ¨ limitata alla fine del mese successivo al mese in cui Ã ¨ stata presen ­ tata la domanda di titolo .' Article 2 This Regulation shall enter into force on 4 July 1986. It shall apply to applications already lodged but not yet dealt with . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p . 106 . (2) OJ No L 171 , 28 . 6. 1986, p. 36. O OJ No L 58 , 1 . 3 . 1986, p . 28 .